Title: George Flower to Thomas Jefferson, 12 August 1817
From: Flower, George
To: Jefferson, Thomas


          
            
              Dear Sir
              Princetown Indiana 30 miles south of Vincennes
Aug’t 12. 1817
            
            We have terminated a prosperous tho’ laborious journey to this place.   Since our families have been stationary Mr Birkbeck & myself have explored the southern part of the Illinois territory & have enter’d lands in at the Shawnee Town office; in an agreable prarie country between the Big & Little Wabash.   Well satisfied as we are with this new country, we lament the impossibility of our friends & countrymen settling around us from the daily entries that are made by americans to lands adjacent to our choice.
            Among the numbers who are disposed to emigrate from Great Britain many respectable cultivators have express’d a wish to reside in the neighbourhood of our settlement if a sufficient scope of land could be obtained upon reasonable favourable terms.
            We wish to make a proposal to the Government to the following effect.   That we may be allowed to purchase a tract of land in the Illinois Territory under favourable terms as to price & time of payment for the purpose of introducing a colony of English Farmers.   For the advice which you may give us as to the mode of prosecuting our plan, or any assistance you may afford us that would not be attended with too much trouble to yourself, we should be particularly thankful.
            The interest we take in the object we I have mentioned is my only apology for adding one letter to the pile of extranious correspondence which is heaped upon you so unmercifully.
            With the best wishes for your health and that of the family at Monticello
            
              I remain with the greatest respect & esteem Yrs &ctr
              George Flower
            
          
          
            P. S. Our Letters are at present address’d to us at the Post Office Vincennes.
          
        